Name: Commission Regulation (EEC) No 3884/88 of 13 December 1988 concerning the stopping of fishing for whiting, plaice, megrim and common sole by vessels flying the flag of France
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 12. 88 Official Journal of the European Communities No L 346/19 COMMISSION REGULATION (EEC) No 3884/88 of 13 December 1988 concerning the stopping of fishing for whiting, plaice, megrim and common sole by vessels flying the flag of France THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 1 1 (3) thereof, Whereas Council Regulation (EEC) No 3977/87 of 21 December 1987, fixing, for certain fish stocks and groups of fish stocks, total allowable catches for 1988 and certain conditions under which they may be fished (3), as last amended by Regulation (EEC) No 3472/88 (4), provides for whiting, plaice, megrim and common sole quotas for 1988 ; Whereas, in order to ensure compliance with the provisions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commission to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of whiting in the waters of ICES division VII b, c, d, e, f, g, h, j and k, of plaice in the waters of ICES divisions VII h, j, k and VIII, IX, X ; CECAF 34.1.1 (EC zone), of megrim in the waters of ICES division Villa, b, d and e and of common sole in the waters of ICES division VIII a and b by vessels flying the flag of France or registered in France have reached the quotas allocated for 1988 ; whereas France prohibited fishing for these stocks as from 6 December 1988 ; whereas it is therefore necessary to abide by that date, HAS ADOPTED THIS REGULATION : . Article 1 Catches of whiting in the waters of ICES area VII b, c, d, e, f, g, h, j and k, of plaice in the waters of ICES areas VII h, j, k and VIII, IX, X ; CECAF 34.1.1 (EC zone), of megrim in the waters of ICES area VIII a, b, d and e and of common sole in the waters of ICES division VIII a and b by vessels flying the flag of France or registered in France are deemed to have exhausted the quotas allocated to France for 1988 . Fishing for whiting in the waters of ICES area VII b, c, d, e, f,g, h, j and k, for plaice in the waters of ICES areas VII h, j, k and VIII, IX, X ; CECAF 34.1.1 (EC zone), for megrim in the waters of ICES area VIII a, b, d and e and for common sole in the waters of ICES area VIII a and b by vessels flying the flag of France or registered in France is prohibited, as well as the retention on board, the transhipment and the landing of such stocks captured by the abovementioned vessels after the date of application of this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. \ It shall apply with effect from 6 December 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 1988 . For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 207, 29. 7. 1987, p. 1 . 0 OJ No L 306, 11 . 11 . 1988, p. 2. (3) OJ No L 375, 31 . 12. 1987, p . 1 . ( «) OJ No L 305, 10 . 11 . 1988, p . 12.